Back to Form 8-K [form8k.htm]
Exhibit 10.1


 
WellCare of Florida, Inc. d/b/a
Staywell Health Plan of Florida
 
  Medicaid HMO Contract

 
AHCA CONTRACT NO. FA615
AMENDMENT NO. 11


THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and WELLCARE OF FLORIDA,
INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the
“Vendor” or “Health Plan”, is hereby amended as follows:


1.
Attachment II, Medicaid Prepaid Health Plan Model Contract, Section X.,
Administration and Management, Item I., Fraud Prevention, sub-item 4., is hereby
amended to include the following:



 
I.
Provide details about the following, as required by Section 6032 of the federal
Deficit Reduction Act of 2005:

 
(1)
the False Claim Act;

 
(2)
the penalties for submitting false claims and statements;

 
(3)
whistleblower protections;

 
(4)
the law’s role in preventing and detecting fraud, waste and abuse; and,

 
(5)
each person’s responsibility relating to detection and prevention.



2.
Attachment II, Medicaid Prepaid Health Plan Model Contract, Section X.,
Administration and Management, Item I., sub-item 7. is hereby included as
follows:



 
7.
In accordance with Section 6032 of the federal Deficit Reduction Act of 2005,
the Health Plan shall distribute written Fraud and Abuse policies to all
employees.  If the Health Plan has an employee handbook, the Health Plan shall
include specific information about Section 6032 of the federal Deficit Reduction
Act of 2005, the Health Plan’s policies, and the rights of employees to be
protected as whistleblowers.



3.
Attachment II, Medicaid Prepaid Health Plan Model Contract, Section XVI., Terms
and Conditions, Item 0., Subcontracts, sub-items 9. and 10., are hereby included
as follows:



 
9.
The Health Plan must provide that compensation to individuals or entities that
conduct utilization management activities is not structured so as to provide
incentives for the individual or entity to deny, limit, or discontinue medically
necessary services to any Enrollee.



 
10.
Provide details about the following, as required by Section 6032 of the federal
Deficit Reduction Act of 2005:



 
(6)
the False Claim Act;

 
(7)
the penalties for submitting false claims and statements;

 
(8)
whistleblower protections;

 
(9)
the law’s role in preventing and detecting fraud, waste and abuse; and,

 
(10)
each person’s responsibility relating to detection and prevention.



All provisions in the Contract and any attachments thereto in conflict with this
Amendment shall be and are hereby changed to conform with this Amendment.


All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.


This Amendment, and all its attachments, are hereby made part of the Contract.

AHCA Contract No. FA615, Amendment No. 11, Page  of 1 of 2
 
 

--------------------------------------------------------------------------------

 
 
 
WellCare of Florida, Inc. d/b/a
Staywell Health Plan of Florida
 
  Medicaid HMO Contract

 
 
 
This Amendment cannot be executed unless all previous Amendments to this
Contract have been fully executed.


IN WITNESS WHEREOF, the parties hereto have caused this two (2) page Amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.


WELLCARE OF FLORIDA, INC.
D/B/A STAYWELL HEALTH PLAN
OF FLORIDA
 
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
 
SIGNED
BY:        /s/ Heath
Schiesser                                                      
 
NAME:  Heath Schiesser
 
TITLE:  President and CEO
 
DATE:  June 29, 2009
SIGNED
BY:       /s/ Holly Benson                                                      
 
NAME:  Holly Benson
 
TITLE:  Secretary
 
DATE:  6/30/09








 








REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
AHCA Contract No. FA615, Amendment No. 11, Page of 2 of 2


